SECURITIES AND EXCHANGE COMMISSION WashingtonD.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 25, Date of Report (Date of earliest event reported) COMMUNICATION INTELLIGENCE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-19301 94-2790442 (Commission file number) (IRS employer identification number) 275 Shoreline Drive, Suite 500, Redwood Shores, CA94065 (Address of principal executive offices) (650) 802-7888 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - ITEM 1.01. ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. Item 1.01.Entry into a Material Definitive Agreement. Pursuant to its duties and responsibilities as delineated in the Company’s Compensation
